Citation Nr: 1733567	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-12 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left upper extremity radiculopathy prior to January 28, 2011, and to a rating in excess of 40 percent thereafter.

2. Entitlement to an initial a rating in excess of 30 percent for right upper extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the lumbosacral spine.

4. Entitlement to a rating in excess of 10 percent for C5-7 fusion with arthritis prior to January 28, 2011, and 40 percent thereafter

5. Entitlement to an initial rating in excess of 70 percent for persistent adjustment disorder with anxiety, depression, alcohol use disorder, and insomnia disorder prior to December 16, 2015.

6. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower right extremity.

7. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

8. Entitlement to total disability based on individual unemployability (TDIU) prior to December 16, 2015.

9. Entitlement to special monthly compensation (SMC) at the housebound rate prior to December 16, 2015.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1986.

The increased rating claims for the back disabilities and associated upper extremity radicular disabilities are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right upper and left upper extremity radiculopathy and assigned 30 percent and 20 percent ratings, both effective January 31, 2010, respectively.  That rating decision also continued a 10 percent rating for the upper back and granted a 10 percent rating for the lumbosacral spine, effective January 31, 2010.  

The issue of an increased rating for adjustment disorder is before the Board on appeal from an April 2013 rating decision which granted service connection and assigned a 50 percent rating effective October 25, 2010.  Therein, the RO also granting a 40 percent rating for left upper extremity radiculopathy and a 40 percent rating for the upper back, both effective January 28, 2011.  

Similarly, in a March 2016 rating decision the RO granted a 100 percent rating for adjustment disorder, effective December 16, 2015.  In that rating decision, service connection for right and left lower extremity radiculopathy was also granted and 10 percent ratings were assigned for each leg, effective December 16, 2015.

A few months later in May 2015, the RO granted a 70 percent rating for adjustment disorder for the entire claims period prior to December 16, 2015.  

While the Veteran has in the past noted disagreements with rating decisions assigning ratings for sciatic nerve impairment associated with his increased rating claim for DJD of the lumbosacral spine, it does not appear that he has filed an appeal to the Board after the issuance of a statement of the case (SOC).  Nonetheless, the Board will exercise jurisdiction over claims for increased rating for right and left lower extremity radiculopathy as part and parcel of the increased rating claim for DJD of the lumbosacral spine.  See 38 C.F.R. § 4.71a, General Rating formula for Diseases and Injuries of the Spine.  

As of December 16, 2015, the Veteran was granted a 100 percent rating and SMC at the housebound rate.  The Veteran has noted unemployment throughout the appellate period and has indicated it is due to his service-connection disabilities.  Thus, a TDIU claim will be inferred.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is requesting increased rating claims for many service-connected conditions, which, if granted, may qualify him for SMC, the Board will infer a claim of SMC housebound prior to December 16, 2015.  See Akles v. Derwinski, 1 Vet. App. 118, 121  (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider awarding SMC at the housebound rate if a veteran meets the requisite schedular or extraschedular criteria).

The Board notes that VA treatment records have been associated with the claims file since the most recent supplemental statement of the case (SSOC) or rating decision adjudicating the issues on appeal.  However, to the extent adjudicated herein, and given the ratings assigned by the RO, the information contained therein is either redundant or not pertinent to the claim.

The Veteran filed claims for service connection for sleep apnea and sleep disturbance in June 2017; however, the claims have not been adjudicated since the filing of the claims.  The Board does not have jurisdiction over these unadjudicated claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board also notes that a claim for service connection for sleep apnea was most recently denied in a September 2016 rating decision, of which the Veteran was notified in September 2016.  Claimants have one year from notification of a rating decision denying a claim to note disagreement with a rating decision.  However, noting disagreement with a rating decision must be done on a VA form.  38 C.F.R. § 20.201.


FINDINGS OF FACT

1. Prior to January 28, 2011, the Veteran's C5-7 fusion with arthritis was manifested by limited range of motion of the cervical spine, combined measurements of which summed to 215 degrees.  However, all range of motion measurements were with pain, though there was no indication that such pain was experienced at or before forward flexion of the cervical spine to 15 degrees or indication of ankylosis of the cervical spine or intervertebral disc syndrome (IVDS).

2.  There is no indication of ankylosis of the cervical spine or IVDS resulting in incapacitating episodes of at least 6 weeks in any 12 month period.

3.  For the entire appellate period the Veteran's DJD of the lumbosacral spine manifested by limited forward flexion to 70 degrees with pain, but without ankylosis, more limited range of motion, to include limitation or range of motion due to pain, warranting a higher rating.

4. Prior to January 28, 2011, the Veteran's left (dominant) arm radiculopathy was mild in nature and was manifested by pain, burning sensation, some decreased deep tendon reflexes, but not additional sensory changes, organic neurological changes, muscle atrophy, or more severe symptomatology warranting a higher rating.

5. Since January 28, 2011, the Veteran's left (dominant) arm radiculopathy has been moderate in nature and manifested by generalized weakness, slight decrease of sensation on the outside of the forearms and fingers, moderate intermittent pain and paresthesias, and mild numbness, but not muscle atrophy, more severe pain, abnormal muscle strength upon testing, or other symptomatology warranting a higher rating.

6. For the entire appellate period, the Veteran's right (non-dominant) arm radiculopathy has been moderate in nature and manifested by generalized weakness, slight decrease of sensation on the outside of the forearms and fingers, moderate intermittent pain and paresthesias, and mild numbness, as well as some muscle atrophy, but not more severe pain, significant organic or trophic changes, abnormal muscle strength upon testing or other symptomatology warranting a higher rating.

7. For the entire appellate period, the Veteran's left lower extremity radiculopathy has been manifested by mild to moderate pain and numbness, and some objective indication of decreased reflexes in the knee and foot, but not more severe symptomatology warranting a higher rating.

8. For the entire appellate period, the Veteran's right lower extremity radiculopathy has been manifested by mild to moderate pain and numbness, and some objective indication of decreased reflexes in the knee and foot, but not more severe symptomatology warranting a higher rating.

9. Prior to December 16, 2015, the Veteran persistent adjustment disorder with anxiety, depression, alcohol use disorder, and insomnia has been productive of occupational and social impairment which is less than total, as demonstrated by appropriately-expressed concern for his children, recognition of the need to balance childcare responsibilities and employment, General Assessment Functioning (GAF) scores indicative of mild to moderate social and occupational impairment, and his ability to advocate effectively in writing on his own behalf before VA.

10.  Prior to January 28, 2011, the Veteran was able to obtain and maintain substantially gainful employment.

11.  Since January 28, 2011, the Veteran has not been able to maintain substantially gainful employment due to his cervical and lumbosacral spine and related radicular disabilities.

12.  Since January 28, 2011, the Veteran has been in receipt of TDIU based on a single disability and has an additional disability rated at least 60 percent.


CONCLUSIONS OF LAW

1.  Prior to January 28, 2011, a 20 percent rating, but no higher, for C5-7 fusion with arthritis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spin (2016).

2.  Since January 28, 2011, the criteria for a rating in excess of 40 percent for C5-7 fusion with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

3.  For the entire appellate period, a 20 percent rating, but no higher, for DJD of the lumbosacral spine, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spin (2016).

4.  Prior to January 28, 2011, the criteria for a rating in excess of 20 percent left upper extremity radiculopathy were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code (DC) 8610 (2016).

5.  Since January 28, 2011, the criteria for a rating in excess of 40 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8610 (2016).

6.  For the entire appellate period, the criteria for a rating in excess of 30 percent for right upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8610 (2016).

7.  Prior to December 16, 2015, the criteria for a 10 percent rating, but no higher, for radiculopathy in the lower left extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

8.  Since December 16, 2015, the criteria for a rating in excess of 10 percent for radiculopathy in the lower left extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

9.  Prior to December 16, 2015, the criteria for a 10 percent rating, but no higher, for radiculopathy in the lower right extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

10.  Since December 16, 2015, the criteria for a rating in excess of 10 percent for radiculopathy in the lower left extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2016).

11.  Prior to December 16, 2015, the criteria for a rating in excess of 70 percent for persistent adjustment disorder with anxiety, depression, alcohol use syndrome, and insomnia disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.126, 4.130 DC 9440 (2016).

12.  Prior to January 28, 2011, the criteria for TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

13.  Since January 28, 2011, the criteria for TDIU based on the Veteran's cervical and lumbosacral and related radicular disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).

14.  Since January 28, 2011, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Increased Rating Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided,  38 C.F.R. § 4.14, however, the ratings under more than one diagnostic code will be assigned when that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Law for Ratings of the Cervical and Lumbosacral Spine 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Relevant to the analysis herein, the criteria also include the following provisions: Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. (emphasis added).

Cervical Spine

Prior to January 28, 2011, the Veteran was in receipt of a 10 percent rating of his cervical spine disability under 38 C.F.R. § 4.71a, DC 5242, and has been in receipt of a 40 percent rating thereafter.  He argues that these ratings do not capture the severity of his cervical spine disability.

In June 2010, the Veteran was afforded a VA examination of his cervical spine.  Regarding range of motion of the cervical spine, extension was to 40 degrees, flexion was to 50 degrees (though maximum range of motion for flexion of the cervical spine is 45 degrees), right and left lateral rotation were both to 50 degrees, right and left lateral tilt were to 15 degrees.  All motions of the cervical spine were said to cause some pain and neck compression was said to cause this pain.  However, there was no increase of pain or loss of range of motion on repetition.  The Veteran reported flare ups of the low back, but not the cervical spine.  The examiner opined that further loss of range of motion was possible under certain conditions, but could not opine as to the degree of such impairment without resorting to mere speculation.  Thus, the combined range of motion for the cervical spine was 220 degrees (or 215 degrees taking into account VA's defined normal ranges of motion). 

Available VA and private treatment records do not provide additional information relevant to the rating criteria so as to adjudicate the claim for an increased rating.

For the period prior to January 28, 2011, the range of motion measurement, on the surface, would indicate that a 10 percent rating is warranted.  However, the Board must consider the evidence of "some pain" during range of motion testing, though without a record of the point in the range of motion where pain began, and the examiner's conclusion that additional limitation of range of motion was possible under certain conditions.  See Deluca, supra.

A remand for a retrospective opinion to clarify his onset of pain and range of motion for a period now nearly seven years past is not in the interest of the Veteran because, even at that time quantifying limitation of range of motion due to pain during a flare-up could only be given by resorting to mere speculation.  Rather, the Board will assign a 20 percent rating prior to January 28, 2011.  This represents the examiner's report of some pain in the range of motion and possible additional limitation of range of motion under certain circumstances.  

A higher rating for this period is not warranted.  The Veteran was described as having "some pain" on range of motion.  This description indicates a low level of pain.  In addition, the Veteran had a normal range of motion for forward flexion of the cervical spine.  While this motion was indicated as painful, there is no indication of pain beginning at 15 degrees or earlier.  The Board, after reading the examination, finds that the examiner was very careful to report any finding the applicable rating criteria.  Therefore, given the lack of finding as to pain beginning at or before 15 degrees on forward flexion of the cervical spine, the Board finds that a rating in excess of 20 percent for the cervical spine prior to January 28, 2011 is not warranted.

Further, a higher rating prior to January 28, 2011 is not warranted as there was no reported ankylosis of the cervical spine either in the VA examination report or available treatment records.

For the period since January 28, 2011, the Veteran has been in receipt of a 40 percent rating.  Though there are some indications in the record that the Veteran has IVDS and incapacitating episodes as the result of IVDS, there is no indication that the Veteran has been prescribed bedrest by a doctor for his IVDS, as required for an "incapacitating episode" under the rating criteria.   In any event, in April 2013, the RO granted a 40 percent rating based on incapacitating episodes of only 4 to 6 weeks in a year.  As noted, there is no record that the Veteran had "incapacitating episodes" requiring bedrest prescribed by a physician as required by the IVDS rating schedule, other than in the August 2012 examination.  Thus, the Board does not find which does not meet the criteria for a rating in excess of 40 percent.  Therefore, a higher rating based on the rating formula governing IVDS is not warranted.

Under the General Rating Formula for Diseases and Injuries of the Spine, schedular ratings in excess of 40 percent since January 28, 2011 for a cervical spine disability are not available, except for unfavorable ankylosis of the entire spine, which is not present.  Therefore, a higher rating is not warranted for the Veteran's C5-7 with arthritis or DJD of the lumbosacral spine since January 28, 2011.

The Board notes that the ratings assigned for the Veteran's cervical spine disability contemplates the Veteran's pain, limited range of motion during flare-ups, inability to sit or stand for long periods (due to pain), inability to lift heavy objects, muscle spasms, and sleep disturbances as a result of pain (service connection for which is currently pending at the RO).  See 38 C.F.R. §§ 4.45, 4.59.  To the extent sleep disturbance is not contemplated by the Veteran's ratings for disabilities of the spine, it is certainly contemplated by his rating for persistent adjustment disorder with anxiety depression, alcohol use disorder, and insomnia disorder.

With regard to the ratings assigned for the cervical spine, the Board has considered whether additional ratings for the Veteran's scar are warranted.  However, there is no indication in the record that such scars are painful, unstable, of sufficient area, or manifest another symptom to warrant a compensable rating.

Lumbosacral Spine

For the entire appellate period the Veteran has been in receipt of a 10 percent rating for his DJD of the lumbosacral spine.

At the June 2010 examination, lordosis was observed, but reduced.  Range of motion was measured as follows: forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion 20 degrees, right lateral rotation to 50 degrees (though 30 degrees is the maximum recognized by VA), and left lateral rotation to 20 degrees.  On forward flexion, the lumbar sacrum became flat, but did not become kyphotic.  This range of motion was "essentially pain-free" and did not diminish on repetition.  The Veteran reported a flare up every six months or so regarding lower back pain that could last up to a couple of weeks, but did not report additional pain which affected his range of motion during a flare-up at this time.

At the August 2012 examination, the Veteran had some constant back pain and severe back pain every six months for a couple weeks, during which he had difficulty bending over and functioning.  Otherwise, pain varies depending on activity, such on bending and lifting, or sitting or standing for too long.  The Veteran was treating his pain with Hydrocodone and Acetaminophen almost daily as well as with physical activity.  The Veteran did not require the assistance of a walking aide.

Range of motion measurements were as follows: forward flexion to 75 degrees, with pain beginning at 70 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right and left lateral flexion to 30 degrees, with pain beginning at 25 degrees; and right and left lateral rotation to 30 degrees, with pain beginning at 25 degrees.  No additional limitation of range of motion was reported on repetition.  There was no reported functional loss, but there was localized tenderness or pain to palpation in the lower back.  Muscle strength testing was normal for all muscles, and no ankylosis was found.  The examiner found that the Veteran did not have IVDS, and the low back disability was said not to affect the Veteran's ability to work.

A third VA examination of the Veteran's low back was conducted in June 2016.  Forward flexion was to 70 degrees, and all other low back range of motion measurements were to 30 degrees.  This was said not to cause functional loss.  No further loss in range of motion was found upon repetition.  There was no pain found on weight bearing.  The Veteran reported having a flare up of his low back disability every four to six weeks for 6-7 days, during which he has more severe pain.  The examiner was unable to opine as to whether pain weakness, fatigability or incoordination would significantly limit functional ability during a flare-up without resort to mere speculation because the Veteran's description was too "vague."  Muscle strength was normal, and no atrophy was found.

Give the reports in the VA examinations of record of pain during flare-ups which may affect range of motion, and range of motion measurements showing forward flexion to 70 degrees, the Board finds a 20 percent rating, but no higher, is warranted for the low back for the entire appellate period.  However, a higher rating is not warranted as the examiners of record did not find ankylosis or an indication of quantifiable limited range of motion, including during a flare-up, that would allow for a higher rating.

Radiculopathy of the Arms

 The criteria for evaluating the severity or impairment of the upper radicular nerve is set forth under DCs 8510 (paralysis), 8610 (neuritis), and 8710 (neuralgia). See 38 C.F.R. § 4.124a.  Since the Veteran is rated under DC 8610, and his reported symptoms reflect those described in the 38 C.F.R. § 4.123 definition of neuritis, the relevant code provides for a 20 percent rating for mild impairment of either arm; a 40 percent rating for moderate impairment in the dominant arm and a 30 percent rating in the non-dominant arm; and a 50 percent rating for severe impairment in the dominant arm and a 40 percent rating for severe impairment in the non-dominant arm.

The Veteran is in receipt of a 20 percent rating for his left (dominant) arm prior to January 28, 2011, and 40 percent thereafter, and a 30 percent for his right arm for radiculopathy of the upper extremities under 38 C.F.R. § 4.124a, DC 8610, neuritis of the upper radicular group.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

During a June 2010 VA examination, the Veteran was noted to have cervical radiculopathy with radiation and pain into the upper arms, particularly on the right side with weakness of the right triceps. Improvement from May 2004 surgery was noted with regard to weakness of the right triceps and pectoralis major.  Significant weakness of the right triceps, however, remained.  There was atrophy of the right triceps, without any sensory impairment in the upper extremities.  Radiation of pain was discussed in the past tense.  Deep tendon reflex in the left biceps and bilateral brachioradalis was decreased.

At an August 2012 VA examination of the cervical spine, the examiner noted a history of cervical radiculopathy, requiring surgical intervention in May 2004, with weakness of the right triceps.   After surgery, there was neurological recovery and decreased pain.  Generalized weakness in the arms and slight decrease of sensation on the outside of the forearms and fingers was noted.  Upon testing, muscle strength in the elbow, wrist, and fingers was normal, as was light touch sense testing in the shoulder.  Moderate intermittent pain and paresthesias, as well as mild numbness in both arms were noted.  There was no muscle atrophy.  Impairment in each arm was described as moderate.

At a December 2015 examination, the Veteran noted that intermittent pain and numbness were mild in the left arm and moderate in all other extremities.  Paresthesias was moderate in the right extremities and mild in the left extremities.  Upon testing muscle strength was found to be normal, and no muscle atrophy was found.  Decreased deep tendon reflexes were found in the knee, and decreased light touch sensation was found in the hands/fingers and feet/toes.  There was no ankylosis and no trophic changes were noted.  The Veteran's gait was said to be unaffected by neurological conditions.  Mild incomplete paralysis of the radial nerve in each arm was noted.

In June 2016, the Veteran's radiculopathy of the arms and legs was examined again as part of thoracolumbar and cervical spine examinations.  Muscle strength was normal, except for right elbow extension.  Otherwise, deep tendon reflexes, and light touch sensing were normal.  No radiculopathy was found.  A September 2016 VA examination is to the same effect.

A 20 percent rating for left (dominant) arm radiculopathy prior to January 28, 2011 is appropriate as symptoms were very mild and primarily sensory.  The Veteran believes that the 20 percent rating is too low because during this period he was said to have moderate loss of strength, numbness in his fingers and ongoing and intermittent muscle spasms and pain which affect his ability to work, exercise, and sleep.  As noted above, a description of symptoms as "moderate" or "severe" is not talismanic.  Rather, the Board must rate based on all the evidence of record.  That degenerative or other changes in the cervical spine may have been described as moderate is not determine of the outcome, as the analysis here is concerned with the radicular symptoms experienced which are best described in the VA examinations noted above.  

A rating higher than 20 percent is not warranted because there was no muscle atrophy noted in the left arm during this period, deep tendon reflexes were only minimally impaired, and pain was noted as worse on the right side.  There is no indication of worsening prior to January 28, 2011.

By the time of the August 2012 VA examination however, the Veteran's condition had noticeably worsened, with additional deep tendon and sensory impairment on the left side, as well as noted moderate intermittent pain and numbness.  However, muscle atrophy was still absent in the left side.  Thus, a 40 percent rating for moderate incomplete paralysis was assigned.  A higher rating is not warranted since January 28, 2011, as the Veteran's left arm radiculopathy is not manifested by organic changes, such as muscle atrophy or complete more severe sensory impairment.  38 C.F.R. § 4.123.

Similarly, the Veteran's right arm radiculopathy warrants a 30 percent rating for moderate impairment.  The examinations of record demonstrate weakness, pain, and decreased sensation in the right arm that warrant a rating for moderate impairment throughout the claims period.  However, a higher rating is not warrant because more severe symptomatology, including severe and constant pain and marked trophic changes are not present.  Thus, even though the examinations of record reflect that there may be muscle atrophy in the right triceps, the Veteran's impairment is most closely approximated by the 30 percent rating assigned for his radiculopathy in his non-dominant arm.  Though the Veteran may describe his muscle atrophy in his right arm as significant, there is no indication in the record of significant muscle atrophy in the right triceps.  Instead, the examiner in 2010 found significant weakness.  This significant weakness is properly contemplated by the 30 percent rating assigned for moderate impairment, especially considering the totality of the Veteran's symptoms, described in 2010 as moderate intermittent nerve pain and reported intermittent muscle spasms.

Radiculopathy of the Legs

The Veteran is in receipt of 10 percent ratings for radiculopathy in each lower extremity, rated under DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity, a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked muscle atrophy in either lower extremity; and 80 percent for complete paralysis of the sciatic nerve described as the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

In December 2015, the Veteran was afforded a VA contract examination.  The examiner noted a diagnosis of radiculopathy of the bilateral lower extremities which onset in 1986, manifested by radiating pain to the posterior aspect of the thighs and tingling and numbness in the toes.  He stated that his left foot goes to sleep.  He noted moderate pain in the right leg and mild pain in the right leg, as well as moderate intermittent pain and numbness bilaterally.  Muscle strength was normal for all muscles tested, and atrophy was noted as absent.  All deep tendon reflexes were normal, except reflects at the knee which were hypoactive.  Light touch sensation was decreased at the feet/toes.  There were no trophic changes.  Overall, the examiner noted that the Veteran had mild incomplete paralysis of the sciatic nerve.

Based on the findings of the December 2015 examination, a 10 percent rating for each leg is warranted, as the Veteran's description of his symptoms are mild or moderate, no muscle atrophy or loss of muscle strength was noted, and there were only minimal objective findings of neurological abnormality in reflex and sensory testing of the legs.

Earlier examinations of the low back note an absence of radicular symptoms in the legs.  Nonetheless, as the December 2015 examination noted that the Veteran's lower extremity radicular pain onset in 1986, it is appropriate to assign a 10 percent rating effective January 31, 2010, the date of the Veteran's claim for an increase in his rating for DJD of the lumbosacral spine.

Persistent Adjustment Disorder with Anxiety, Depression, Alcohol Use Disorder, and Insomnia Disorder

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the diagnostic code are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

GAF scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  Under DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging between 71 and 80 are assigned when symptoms are transient and expectable reactions to any psychosocial stressors.

At the outset, the Board notes that someone with total social and occupational impairment would most likely be unable to leave to the home, carry on effective relationships with family members or effectively communicate with others.  While the Board acknowledges that the Veteran has endured hardship in the years during the claims period, such as a lack of work in an industry hit especially hard by the recession and financial hardship associated with unemployment, as well as the additionally worry which may stem from providing a young family during such hardship, the evidence before the Board does not demonstrate total social and occupational impairment.

For instance, the Veteran, who does not appear to have had any significant formal legal training, has represented himself before VA throughout the claims period.  While his arguments have not always won the day, the submissions from the Veteran in the claims file express coherent argument highlighting facts relevant to the claims he is pursuing.  His ability to represent himself demonstrates at least some level of social and occupational functioning, as in doing so the Veteran has shown he is capable of the hallmarks of effective communication with others.

Private medical records from the Veteran's private psychologist are reported to be unavailable.  However, this clinician stated that he treated the Veteran from April 2006 to July 2010 and diagnosed the Veteran with anxiety disorder associated with an earlier injury associated with worsening of his condition.

In July 2011, the Veteran complained of mental health issues secondary to pain.  The clinician noted that the Veteran had an "opiate-seeking" pattern.

In August 2011, the Veteran reported increasing anxiety due to on-going pain as well as unemployment.  The anxiety contributed to poor sleep.  There was no report of suicidal or homicidal ideation, hallucinations, or paranoia.  A GAF score of 80 was reported.

In January 2012, the Veteran reported anxiety due to pain which he felt made him unemployable.  He also experienced stress due to financial worry and a growing family.  He reported having a short fuse, anger, and "depressed" feelings.  A GAF score of 60 was reported.

In April 2012, the Veteran noted continued anxiety from pain and related health problems.  The Veteran, then the father of a newborn, was experiencing increased stress that increased childcare responsibilities can bring.  He also reported balancing childcare and his job with online classes.  The clinician in her assessment noted that the Veteran reported he was stable, more happily employed, dealing with his pain, and not in need of further psychiatric services.  A GAF score of 65 was reported.

At a September 2012 VA examination, depressed mood, anxiety, chronic sleep impairment were noted, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances was noted.

By the time of a December 2015 VA examination, the Veteran's condition had noticeably worsened.  It was noted that the Veteran has had difficulty in past relationships because of his pain.  Since a surgery he no longer has interest in riding motorcycles or engaging in physical activities.  He and his significant other did not live together because he did not feel he could handle a relationship or job on an on-going basis.  His mindset was getting darker, and he expressed a very negative outlook, which led to self-isolating.  He experienced three or more panic attacks per week, chronic sleep impairment, mild memory loss, flattened effect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining social relationship, difficulty in adapting to stressful circumstances, impaired impulse control, and neglect of personal appearance and hygiene, and disorientation as to time or place.

In light of the above, prior to the December 16, 2015, the Veteran's psychiatric symptoms are indicative of social and occupational impairment that is less than total.  The Veteran has expressed anxiety secondary to his pain and as a result of the pressure of raising and providing for a family.  This has resulted in the Veteran having a depressed mood, short fuse, and problems adapting to stressful situations.  However, as noted in the April 2012 treatment note, the Veteran had been engaged as a father, balancing childcare responsibilities, employment, and online classes for at least a portion of the claims period.  Further, from the treatment records in the claims file, it appears that the Veteran has expressed appropriate concern for his children's well-being as any parent would.  Further, the GAF scores of record, which are all 60 or higher, are indicative of mild to moderate functional impairment.  From the information in the record, the Veteran's pain may have also made him dependent on opiates.  Finally, as noted above, the Veteran has represented himself in a coherently and articulately before the Board during the claims period on appeal.  Thus, the Board finds that a rating in excess of 70 percent prior to December 16, 2015 for persistent adjustment disorder is not warranted.

TDIU

Based on the ratings assigned in this decision, the Veteran is in receipt of a 100 percent rating based on all disabilities as of January 28, 2011.  The question remains as to whether the Veteran is entitled to TDIU based on all service-connected disabilities between January 31, 2010, his date of claim, and January 28, 2011.

Throughout this period, the Veteran has had a combined rating of 90 percent, and at least one disability rated 40 percent or greater, thus meeting the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.38 C.F.R. § 4.16(a).

It appears that the Veteran was out of work during at least part of the period between January 31, 2010 and January 28, 2011.  At the June 2010 VA examination, it was noted that the Veteran had been working in real estate, but that that work had "simply died" due to "the bad economy."  The Veteran submitted VA Form 21-8940 in January 2011, on which he noted being self-employed in real estate, earning $6,000 or more per month, and grossing $28,000 in the previous 12 months.  The Veteran maintained that he could not work as of 2010.  As to education, the Veteran reported having a bachelor's degree and Masters of Business Administration (MBA).  

The June 2010 examiner at that time stated that, since the Veteran worked a "desk job," he "was able to manage that despite aches and pains."  However, the Veteran would not be able to do any job requiring heavy lifting, especially with the right hand, or repetitive bending over activities that require looking upwards repetitively or for an extended period of time. 

The Board finds that prior to January 28, 2011, the Veteran was able to gain and maintain gainful employment.  The Veteran himself reported being employed in a job where he grossed $28,000.  Though he was not working full time, and he soon became totally disabled, the Veteran could still maintain a "desk job." He also reported not working at the June 2010 examination because work dried up due to the economy, not that he was unable to work.  This contradicts his later application for TDIU.  The Board finds the Veteran's statement during the examination more probative as it reported his condition at the time and to a medical professional.

This conclusion as to the functional impact of the Veteran's disabilities is consistent with other evidence of record, including examinations noting worsening of his upper extremity radicular and cervical spine disabilities which resulted in a 100 percent rating from January 28, 2011.

Therefore, the Board finds that TDIU based on all service-connected disabilities is not warranted prior to January 28, 2011.

The Board must also address whether TDIU is warranted for the period between January 28, 2011 and December 16, 2015, the date on which SMC housebound was granted.  See Akles, supra.  During this time, the Veteran was unemployed and his service-connected cervical spine and lumbosacral spine disabilities with related radicular disabilities have a combined rating of 80 percent, even considering the cervical spine and radicular disability alone, the combined rating is 80 percent.  Thus, he meets the rating criteria for TDIU based only on these disabilities.  38 C.F.R. § 4.16(a).  The August 2012 examiner noted that the Veteran was unable to work during flare-ups of his cervical spine disability and other times had to take pain pills to be able to work.  Therefore, TDIU, based solely on the Veteran's spine and radicular disabilities should be granted from January 28, 2011.

SMC

As noted in the introduction, the Board has inferred a claim of entitlement to SMC at the housebound rate prior to December 16, 2015, which is awarded when there is a 100 percent rating or TDIU based on a single plus other service connected disabilities with a combined rating of at least 60 percent.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(1).  The Board has granted TDIU since January 28, 2011 based on the Veteran's cervical and lumbosacral spine and related radicular disabilities.  These disabilities are considered one disability for purposes of TDIU, as both back disabilities arose from a motor vehicle accident during service and the radicular disabilities are of the same etiology as the cervical and lumbosacral spine disabilities.  38 C.F.R. § 4.16(a).  Therefore, TDIU has been granted based on a 
"single disability."  The Veteran was also in receipt of a 70 percent rating for persistent adjustment disorder with anxiety.  Thus, the Veteran has met the schedular criteria for SMC at the housebound rate from January 28, 2011, and the Board will grant SMC at the housebound rate as of that date. 

ORDER

Prior to January 28, 2011, a rating of 20 percent, but no higher, for C5-7 fusion with arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since January 28, 2011, a rating in excess of 40 percent for C5-7 fusion with arthritis is denied.

For the entire appellate period, a rating of 20 percent, but no higher, for DJD of the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to January 28, 2011, an initial rating in excess of 20 percent for radiculopathy, left upper extremity is denied.

Since January 28, 2011, an initial rating in excess of 40 percent for radiculopathy, left upper extremity is denied.

For the entire appellate period, an initial rating in excess of 30 percent for radiculopathy, right upper extremity is denied.

Prior to December 16, 2015, an initial rating of 10 percent for radiculopathy, left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2015, an initial rating of 10 percent for radiculopathy, left lower extremity is denied.

Prior to December 16, 2015, an initial rating of 10 percent for radiculopathy, right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since December 16, 2015, an initial rating of 10 percent for radiculopathy, right lower extremity is denied.

Prior to December 16, 2015, an initial rating in excess of 70 percent for persistent adjustment disorder with anxiety, depression, alcohol use disorder, and insomnia disorder is denied.

Prior to January 28, 2011, TDIU is denied.

Since January 28, 2011, TDIU based on the Veteran's cervical and lumbosacral spine and related radicular disabilities is granted.

Since January 28, 2011, SMC at the housebound rate is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


